DETAILED ACTION

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Xavier Pillai, on 5 August 2021.
This application has been amended as follows:

Please amend the claims as follows:

Amend lines 2 and 3 of claim 17 by replacing the phrase:
(a) 	54 to 79.7% by weight, relative to the sum of components (a) to (d) of an amorphous, microcrystalline, or partially crystalline polyamide or mixtures thereof,

with the phrase:
	(a) 	54 to 79.7% by weight, relative to the sum of components (a) to (d) of a mixture of an amorphous or microcrystalline polyamide and a partially crystalline polyamide,	

Amend line 16 of claim 17 by introducing the word “of” between the words “consisting” and “styrene-ethylene/butylene-styrene”.

Amend line 22 of claim 17 by introducing the phrase “the group consisting of” between the words “from” and “inorganic”.

Replace claim 24 with the following:
	24.	The polyamide moulding compound according to claim 17 wherein the amount of component (a) in the moulding compound ranges from 57 to 79% by weight relative to the sum of components (a) to (d).

Cancel claim 26.

Amend claims 27 by including a period at the end.

Replace claim 28 with the following:
	28.	The polyamide moulding compound according to claim 17 wherein the amount of the hollow glass balls (c) in the moulding compound ranges from 10 to 20% by weight relative to the sum of components (a) to (d).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 17, 18, 24, 27-29, 31-33, and 37 are allowed over the prior art.
The closest prior of record US 2018/0030270 to Yalcin taken in combination with US 2014/0017989 to Aepli et al. which teaches a resin composition comprising 40 to 93 wt% of a polyamide resin, 5 to 30 wt% of an impact modifier, and 5 to 30 wt% of hollow 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782